IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

JANINE WISE *
Plaintiff *
v. * Civil Action No.: 20-CV-00382-ADC
DENNIS LEE UMBRELL, et al *
Defendants *
* % * EY % * # * Le % % #* #

ENTRY OF APPEARANCE OF ADDITIONAL COUNSEL FOR DEFENDANTS
DENNIS LEE UMBRELL AND UMBRELL TRUCKING, LLC

Please enter the appearance of Scarlett M. Corso, Esquire, Franklin & Prokopik, P.C., Two
North Charles Street, Suite 600, Baltimore, Maryland 21201, as additional counsel for Defendants

Dennis Lee Umbrell and Umbrell Trucking, LLC.

Respectfully submitted,

/s/
Scarlett M. Corso, Esq. (#30017)
FRANKLIN & PROKOPIK, P.C.
Two North Charles St., Suite 600
Baltimore, MD 21201
(410) 230-2973
(410) 752-6868 — FAX
scorso@fandpnet.com

Attorneys for Defendants

Page 1 of 2
CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on this 12th day of March 2020, a copy of the foregoing Entry

of Appearance of Additional Counsel was served electronically through CM/ECF system upon:

John J. Yannone, Esq.

Arren T. Waldrep, Esq.

Price Benowitz, LLP

409 7 Street, NW, Suite 200
Washington, DC 20004
Attorney for Plaintiff

/sf
Scarlett M. Corso (#30017)

Page 2 of 2

 

 
